21-10699-dsj      Doc 20       Filed 05/18/21 Entered 05/18/21 09:25:02           Main Document
                                             Pg 1 of 2



  MANTEL MCDONOUGH RISO, LLP
  Counsel for VNB New York, LLC
  410 Park Avenue, 17th Floor
  New York, New York 10022
  Gerard A. Riso, Esq.
  Telephone: 212-599-1515
  gerard.riso@mmrllp.com

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------x
  In re:                                                         :   Involuntary Chapter 7
                                                                 :   Case No.: 21-10699-DSJ
  KOSSOFF, PLLC,                                                 :
                                                                 :
                                      Debtor.                    :
  ---------------------------------------------------------------x

                         NOTICE OF APPEARANCE AND
                  REQUEST FOR NOTICES AND SERVICE OF PAPERS

          PLEASE TAKE NOTICE that pursuant to Rules 9010 and 2002 of the Federal

  Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the undersigned enters an

  appearance for VNB New York, LLC, a creditor and party in interest in the above-

  captioned involuntary case under chapter 7 of title 11 of the United States Code (the

  “Bankruptcy Code”). It is requested that copies of any and all notices, pleadings, and

  orders be sent to:

                                MANTEL MCDONOUGH RISO, LLP
                                 Attorneys for VNB New York, LLC
                                    410 Park Avenue, 17th Floor
                                    New York, New York 10022
                                     Telephone: 212-599-1515
                                        Gerard A. Riso, Esq.
                                      gerard.riso@mmrllp.com

          PLEASE TAKE FURTHER NOTICE that pursuant to Rules 2002 and 9007 of

  the Bankruptcy Rules, the foregoing request includes not only the notice and papers

  referred to in the rules specified above, but all other notices, papers and documents,

  including but not limited to: copies of any answer, application, motion, petition, pleading,
21-10699-dsj   Doc 20     Filed 05/18/21 Entered 05/18/21 09:25:02          Main Document
                                        Pg 2 of 2



  request, complaint or demand, whether formal or informal, whether written or oral, and

  whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or

  otherwise, which affects the above-captioned debtor (the “Debtor”), property in the

  possession, custody or control of the Debtor or the above referenced case. VNB New

  York, LLC also requests copies of all responses by the Debtor to requests for documents

  and/or information made by the United States Trustee and/or a Chapter 7 Trustee for this

  case.

  Dated: New York, New York
         May 17, 2021

                                              Respectfully submitted,

                                              MANTEL MCDONOUGH RISO, LLP
                                              Attorneys for VNB New York, LLC
                                              410 Park Avenue, 17th Floor
                                              New York, New York 10022
                                              Telephone: 212-599-1515
                                              Gerard A. Riso, Esq.
                                              gerard.riso@mmrllp.com


                                              By: ___/s/__________________________
                                                     Gerard A. Riso, Esq.




                                             2
